                                       Case 3:18-cv-07354-WHA Document 203 Filed 01/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  10   COSZETTA TEAGUE, IESHA BROWN,                       No. C 18-07354 WHA
                                       RUSSELL and BRENDA SIMONEAUX,
                                  11   JOHN and YVONNE DEMARTINO,
                                       ROSE WILSON, TIFFANIE HOOD,
                                  12   GEORGE and CYNDI FLOYD, DEBORA
Northern District of California




                                                                                           NOTICE RE CLASS
 United States District Court




                                       GRANJA, and DIANA TREVINO,                          CERTIFICATION
                                  13   individually and on behalf of all others
                                       similarly situated,
                                  14

                                  15                  Plaintiffs,

                                  16           v.

                                  17   WELLS FARGO BANK, N.A.,
                                  18                  Defendant.

                                  19
                                            The Fannie Mae/Freddie Mac and FHA contracts at issue here all state, “This Security
                                  20
                                       Instrument shall be governed by federal law and the law of the jurisdiction in which the
                                  21
                                       Property is located.” To what extent does federal common law govern these contracts (which
                                  22
                                       would be common through the United States) versus the law of the state in which the property
                                  23
                                       is located?
                                  24
                                            This could have an impact on whether a nationwide class is certifiable with regards to the
                                  25
                                       breach-of-contract claim. The parties shall please review each decision on point and disclose
                                  26
                                       even authorities adverse to your position. Please do not simply given us your position.
                                  27

                                  28
                                       Case 3:18-cv-07354-WHA Document 203 Filed 01/15/20 Page 2 of 2




                                   1   Instead, please review all case law on point anywhere in the United States. The responses are

                                   2   due by JANUARY 22 AT NOON.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: January 15, 2020.

                                   7
                                                                                            WILLIAM ALSUP
                                   8                                                        UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
